NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



J.N.J.,                                     )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D16-2927
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed February 7, 2018.

Appeal from the Circuit Court for Manatee
County; Scott Brownell, Judge.

Howard L. Dimmig, II, Public Defender,
and Megan Olson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes,
Senior Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.


             Affirmed.


CRENSHAW, MORRIS, and BLACK, JJ., Concur.